Case: 14-10838   Date Filed: 08/21/2014   Page: 1 of 7


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10838
                        Non-Argument Calendar
                      ________________________

                    Docket No. 1:13-cv-21030-KAM,
                     Bkcy No. 10-bkc-20820-RAM


GENERAL LENDING CORPORATION,

                                                     Plaintiff - Appellant,

versus

JESUS CANCIO,
MELISSA CANCIO,


                                                     Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 21, 2014)



Before PRYOR, MARTIN, and EDMONDSON, Circuit Judges.
                Case: 14-10838       Date Filed: 08/21/2014       Page: 2 of 7




PER CURIAM:



              General Lending Corporation (“GLC”) appeals the district court’s

affirmance of the bankruptcy court’s final orders (1) denying GLC’s motion to

dismiss Jesus and Melissa Cancio’s (“Debtors”) Chapter 13 case; (2) overruling

GLC’s objections to the confirmation of Debtors’ Chapter 13 Plan; and (3)

confirming Debtors’ Chapter 13 Plan. No reversible error has been shown; we

affirm.

       Debtors filed for Chapter 13 bankruptcy relief in April 2010 seeking, among

other things, to avoid foreclosure on their home by stripping off a wholly

unsecured third mortgage held by GLC. In March 2012, after extensive litigation

and discovery, GLC filed a motion to dismiss Debtors’ case. GLC argued, for the

first time, that Debtors were ineligible for Chapter 13 relief because their

unsecured debt exceeded the limit established by 11 U.S.C. § 109(e).

       The bankruptcy court denied GLC’s motion to dismiss, concluding that

GLC’s challenge to Debtors’ Chapter 13 eligibility was barred by the doctrine of

laches.1 The bankruptcy court determined that the facts underlying GLC’s

1
 In the alternative, the bankruptcy court seemed to determine that, even if GLC’s eligibility
argument was not barred by laches, it would fail on the merits. Given the procedural history of
                                                2
                Case: 14-10838        Date Filed: 08/21/2014       Page: 3 of 7


eligibility argument were apparent from the record beginning in July 2010, that

GLC failed to challenge Debtors’ eligibility despite several opportunities to do so,

and that Debtors would suffer great prejudice if they were denied eligibility after

pursuing a Chapter 13 Plan for nearly two years.

       GLC also objected to confirmation of Debtors’ Chapter 13 Plan on the

grounds that Debtors had acted in bad faith. The bankruptcy court overruled

GLC’s objections following an evidentiary hearing. On appeal, the district court

affirmed the bankruptcy court’s rulings.

       When the district court affirms the bankruptcy court’s order, we review only

the bankruptcy court’s decision on appeal. Educ. Credit Mgmt. Corp. v. Mosley,

494 F.3d 1320, 1324 (11th Cir. 2007). We review the bankruptcy court’s legal

conclusions de novo and its factual findings for clear error. Hemar Ins. Corp. of

Am. v. Cox, 338 F.3d 1238, 1241 (11th Cir. 2003). “A factual finding is not

clearly erroneous unless ‘this court, after reviewing all of the evidence, [is] left

with the definite and firm conviction that a mistake has been committed.’” Id.




the case, the bankruptcy court explained it would be appropriate to consider post-petition events
in determining whether Debtors satisfied section 109(e). Because one of Debtors’ creditors in
fact failed to claim an unsecured debt, the amount of Debtors’ unsecured claims did not exceed
the limits established in section 109(e). Because we affirm the bankruptcy court’s decision on
laches, we need not address or decide about its alternative ruling.
                                                 3
              Case: 14-10838     Date Filed: 08/21/2014    Page: 4 of 7


I. Laches:



      The equitable doctrine of laches “bars a plaintiff from maintaining a suit if

he unreasonably delays in filing a suit and as a result harms the defendant.”

Amtrak v. Morgan, 122 S.Ct. 2061, 2077 (2002). “To establish laches, a defendant

must demonstrate (1) a delay in asserting a right or a claim, (2) that the delay was

not excusable, and (3) that there was undue prejudice to the party against whom the

claim is asserted.” AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1545 (11th Cir.

1986); see also In re Sly, 305 B.R. 67, 71 (Bankr. N.D. Fla. 2003) (citing AmBrit,

Inc. and analyzing a laches claim in the context of a bankruptcy proceeding). We

review rulings on laches under an abuse-of-discretion standard. See AmBrit, Inc.,

812 F.2d at 1546.

      That GLC could have identified the eligibility issue as early as July 2010 is

undisputed. Instead, GLC’s failure to inspect closely Debtors’ schedules resulted

in a delay of nearly 20 months before GLC filed its motion to dismiss. GLC

concedes that it “overlooked” the eligibility issue, that its focus was on Debtors’

alleged dishonesty, that the “focus on the honesty issue predominated and

overshadowed [GLC’s] attention to any other issue,” and that, as a result, GLC

“did not consider and was not looking for the eligibility issue.”

                                          4
              Case: 14-10838     Date Filed: 08/21/2014    Page: 5 of 7


      Meanwhile, Debtors contend that they would suffer undue prejudice if they

were denied Chapter 13 eligibility at such a late stage in the proceedings. Debtors

specifically argue that when GLC filed its motion to dismiss, Debtors were already

two thirds of the way through the Chapter 13 process and had already maintained

their Chapter 13 plan payments for two years.

      In the light of the record and the procedural history of this case, the

bankruptcy court abused no discretion in concluding that Debtors would suffer

undue prejudice as a result of GLC’s delay and, thus, that GLC’s eligibility

argument was barred by the doctrine of laches. Moreover, the bankruptcy court

was not required to conduct an evidentiary hearing on GLC’s motion, particularly

given the bankruptcy court’s familiarity with the case and that both parties had the

opportunity to brief the issue and present argument at a non-evidentiary hearing.



II. Good Faith



      The Bankruptcy Code requires, among other things, that a debtor act in good

faith when filing his petition and proposing his plan. See 11 U.S.C. § 1325(a)(3),

(a)(7). A debtor’s good faith is determined on a case-by-case basis, considering

the totality of the circumstances. See In re Kitchens, 702 F.2d 885, 888 (11th Cir.

                                          5
              Case: 14-10838      Date Filed: 08/21/2014   Page: 6 of 7


1983). In In re Kitchens, we identified several non-exclusive factors for

bankruptcy courts to consider in determining whether a debtor has acted with the

requisite good faith. See id. at 888-89.

      “A bankruptcy court’s determination whether a chapter 13 plan has been

proposed in good faith is a finding of fact reviewable under the clearly erroneous

standard.” Brown v. Gore (In re Brown), 742 F.3d 1309, 1315 (11th Cir. 2014).

We have said that “[t]he bankruptcy court judge is in the best position to evaluate

good faith and weigh the relevant Kitchens factors, as it sits as a finder of fact and

can best assess motives and credibility.” See id.

      In ruling on GLC’s objections to the confirmation of Debtors’ Chapter 13

Plan, the bankruptcy court considered expressly the voluminous record, the

testimony presented at the evidentiary hearing, and the parties’ written closing

arguments. The bankruptcy court addressed specifically each of GLC’s arguments

about Debtors’ alleged bad faith and engaged in a detailed analysis of the factual

record. Although the bankruptcy court found that portions of Debtors’ testimony

lacked credibility, the court determined -- based on the totality of the

circumstances and the In re Kitchens factors -- that Debtors were “basically honest

debtors for purposes of seeking Chapter 13 relief.” Distinguishing Debtors’ case

from cases where debtors were found to have acted in bad faith, the bankruptcy

                                           6
                Case: 14-10838        Date Filed: 08/21/2014       Page: 7 of 7


court concluded that Debtors’ had not engaged in “the type of egregious conduct

that would prove bad faith and disqualify them from confirming their Chapter 13

plan.”

         Having reviewed the record in this case and the bankruptcy court’s careful

analysis, we are not “left with the definite and firm conviction that a mistake has

been committed.” The bankruptcy court committed no clear error in overruling

GLC’s objections to the confirmation of Debtor’s Chapter 13 Plan. 2

         AFFIRMED.




2
 Although the bankruptcy court -- in its oral ruling -- briefly remarked that GLC “failed to
establish” Debtors’ bad faith, we reject GLC’s argument that the bankruptcy court shifted
impermissibly the burden of proof from Debtors to GLC. Isolated words -- especially
ambiguous ones -- are inconclusive. The bankruptcy court set forth the correct legal standards for
evaluating Debtors’ good faith and applied properly the law to the facts of the case.
                                                  7